                                 Case 1:19-cr-00140-RP Document 4 Filed 07/02/19 Page 1 of 1

A0    442 (Rev. 11/11) Arrest Warrant




                                             UNITED STATES DISTRICT COURT
                                                                       for the
                                                              Western District of Texas

                      United States of America
                                    V.                                   )

                                                                         )          Case No.    1:19-cr-140 (01) RP

                         Christopher Green
                                                                         )

                                                                         )
                                 Defendant


                                                                 Ii'iiIi1i
To:        Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)
                             Christopher Green
who is accused of an offense or violation based on the following document filed with the court:

Li Indictment                U     Superseding Indictment        U Information         U Superseding Information              U Complaint
U Probation Violation Petition                   U Supervised Release Violation Petition          U Violation Notice          U Order of the Court

This offense is briefly described as follows:
  Count 1: 18 U.S.C. § 922(g)(1)             - Felon in Possession of a Firearm




Date:            07/02/2019
                                                                                                   Issuing officer's signature

City and state:          Austin, Texas                                                     Katherine Wallace, Courtroom Deputy
                                                                                                     Printed name and title

                                                                       Return
            This warrant was received on (date)                                  and the person was arrested on (date)
at (city and state)


Date:
                                                                                                  Arresting officer's signature



                                                                                                     Printed name and title
